Per Curiam.
It is manifest from the case that the undisputed item of $20 was overlooked on the trial by both parties, and for this the plaintiffs were as much in fault as the court or the defendants. After the verdict had ■been rendered, and the oversight was called to the attention of the court, it promptly corrected the error, as it had the power to do. Burhans v. Tibbits, 7 How. Pr. 21; Van Schoening v. Buchanan, 14 Abb. Pr. 185; Clark v. Richards, 3 E. D. Smith, 89. The fact that this changed the general verdict for the defendants into a specific judgment in plaintiffs’ favor is to the advantage •of the latter, and they cannot complain of ft; especially as we cannot see how ■the oversight of the court in respect to this item in any way influenced the jury on the other questions involved in the case, or that any error was committed by the court in its charge as to the other property in controversy. The judgment and order must therefore be affirmed, with costs.